  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 1 of 14 PageID #: 31




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHARL FITZGERALD HOWARD,                           )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-cv-00734-RWS
                                                   )
UNKNOWN HOGAN, et al.,                             )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Charl Fitzgerald Howard for leave

to commence this civil action without prepayment of the required filing fee. (Docket No. 3).

Having reviewed the motion and the financial information submitted in support, I have determined

that Howard lacks sufficient funds to pay the entire filing fee, and I will assess an initial partial

filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, I

will dismiss the claims against Judge Hogan and the Missouri State Public Defender’s Office, and

order Howard to file an amended complaint as to Javan Hawkes and Aisha Turner.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28
  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 2 of 14 PageID #: 32




U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of the Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        Howard has not submitted an inmate account statement as required by 28 U.S.C.

§ 1915(a)(2). Nevertheless, I have reviewed the information contained in his motion for leave to

proceed in forma pauperis. Based on that information, I will require him to pay an initial partial

filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner

is unable to provide the Court with a certified copy of his prison account statement, the Court

should assess an amount “that is reasonable, based on whatever information the court has about

the prisoner’s finances”). If Howard is unable to pay the initial partial filing fee, he must submit a

copy of his inmate account statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), a court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-



                                                  2
  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 3 of 14 PageID #: 33




73 (8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), I must give it the benefit of a liberal

construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction” means that if

the essence of an allegation is discernible, the district court should construe the plaintiff’s

complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Howard is a self-represented litigant who is currently incarcerated as a pretrial detainee at

the St. Louis City Justice Center. He brings this civil action pursuant to 42 U.S.C. § 1983. The

complaint names Judge Hogan, the Missouri State Public Defender’s Office, Javan Fawkes, and

Aisha Turner as defendants. Judge Hogan, Fawkes, and Turner are sued in their official capacities

only. (Docket No. 1 at 2, 4).

       In the “Statement of Claim,” Howard asserts that he was detained at the St. Louis City

Justice Center (“SLCJC”) on November 13, 2018. (Docket No. 1 at 4). According to Howard, this

detention took place without a warrant and was based on a faulty witness statement. As a result,



                                                  3
    Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 4 of 14 PageID #: 34




he states that he is being punished by being incarcerated without bail, that he has been “harassed,

retaliated against, and treated unfairly and inhumanly at the [SLCJC],” and that the SLCJC is not

following proper COVID-19 protocols. 1

        In particular, Howard alleges that Judge Hogan denied him bail on July 28, 2019, based on

forensic evidence at the crime scene. (Docket No. 1 at 5). Howard states that the forensic evidence

consists of a shoe print of a size eight shoe. However, he contends that he wears a size eleven-and-

a-half. As a consequence of not receiving a bond, Howard states that he has become estranged

“from [his] family and life partner.”

        Howard is being represented by attorneys from the Missouri State Public Defender’s Office

on his criminal charge. He alleges that the Public Defender’s Office has been “deficient in [the]

role of providing [him] with counsel.” He accuses the two attorneys assigned to his case of not

being effective, competent, or efficient. (Docket No. 1 at 6). Specifically, both of his attorneys

have “failed to secure [his] bail.” Howard also states that neither attorney has “adequately

informed” him of his legal situation and his rights. He further asserts that his attorneys have not

responded to his requests regarding trial strategy or the filing of motions.

        Howard also alleges that on January 26, 2019, Lieutenant Fawkes had the Special Response

Team at the SLCJC enter plaintiff’s cell, remove him, and place him in administrative segregation.

He was in administrative segregation for ten days, during which time he was not allowed to shower,

clean his cell, or receive any soap, toothpaste, or tissue. Howard states that he never had a hearing

or received an explanation for being placed in segregation.




1
  Howard has been charged with first-degree murder, first-degree burglary, and two counts of armed criminal action
in Missouri state court. State of Missouri v. Howard, No. 1822-CR03938-01 (22nd Jud. Cir., City of St. Louis). The
matter remains pending trial.

                                                        4
  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 5 of 14 PageID #: 35




       Similarly, Howard claims that on February 29, 2020, Lieutenant Turner had the Special

Response Team enter his cell, remove him, and place him in administrative segregation. (Docket

No. 1 at 7). He was in administrative segregation for three days, during which time he was not

allowed to clean his cell, which allegedly had blood and feces on the wall, and urine stains on the

floor. Howard asserts that he was placed into administrative segregation in retaliation for

complaints he had filed against Lieutenant Turner. As with the incident with Lieutenant Fawkes,

Howard states that he never had a hearing and was never told why he was placed into

administrative segregation.

       As a result of defendants’ actions, Howard states that he has lost his home, job, and vehicle,

while also suffering trauma and depression. (Docket No. 1 at 5). He seeks to have his charges

dismissed immediately. (Docket No. 1 at 8). Alternatively, if the charges are not dismissed, he

requests release on his own recognizance. Howard also seeks damages in the amount of $901,600.

(Docket No. 1 at 9).

                                            Discussion

       Howard is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

naming Judge Hogan, the Missouri State Public Defender’s Office, Lieutenant Fawkes, and

Lieutenant Turner as defendants. For the reasons discussed below, the claims against Judge Hogan

and the Public Defender’s Office will be dismissed. Additionally, Howard will be directed to file

an amended complaint with regard to the claims against Lieutenant Fawkes and Lieutenant Turner.

   A. Claim Against Judge Hogan

       Howard alleges that Judge Hogan violated his constitutional rights by ordering him held

without bond pending the outcome of his criminal case. Because a judicial officer, exercising the

authority in which he or she is vested, should be free to act upon their own convictions, judicial



                                                 5
  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 6 of 14 PageID #: 36




immunity provides a judge with immunity from suit. Hamilton v. City of Hayti, Missouri, 948 F.3d

921 (8th Cir. 2020). “Like other forms of official immunity, judicial immunity is an immunity

from suit, not just from ultimate assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991).

This immunity applies even when the judge is accused of acting maliciously or corruptly. Pierson

v. Ray, 386 U.S. 547, 554 (1967). See also Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th Cir.

2018) (stating that “judicial immunity is not overcome by allegations of bad faith or malice”).

Moreover, “a judge will not be deprived of his immunity because the action he took was in error

or was in excess of his authority.” Justice Network, Inc. v. Craighead Cty., 931 F.3d 753, 760 (8th

Cir. 2019).

        A judge’s immunity from § 1983 actions bars a plaintiff’s recovery in all but two narrow

sets of circumstances. Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). First, a judge does not

have immunity for non-judicial actions. Duty v. City of Springdale, Ark., 42 F.3d 460, 462 (8th

Cir. 1994). “An act is a judicial act if it is one normally performed by a judge and if the complaining

party is dealing with the judge in his judicial capacity.” Birch v. Mazander, 678 F.2d 754, 756 (8th

Cir. 1982). See also Justice Network, Inc., 931 F.3d at 760 (stating “that to determine whether an

act is judicial, courts look to the particular act’s relation to the general function normally performed

by a judge”).

        Second, a judge is not immune from lawsuits based on actions taken in the complete

absence of jurisdiction. Duty, 42 F.3d at 462. This is the case even if the judge’s actions were

judicial in nature. Schottel, 687 F.3d at 373. In the context of judicial immunity, however, the

scope of the judge’s jurisdiction is construed broadly. Justice Network, Inc., 931 F.3d at 762. “[A]n

action – taken in the very aid of the judge’s jurisdiction over a matter before him – cannot be said

to have been taken in the absence of jurisdiction.” Mireles, 502 U.S. at 13.



                                                   6
  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 7 of 14 PageID #: 37




       Here, neither exception to judicial immunity applies. As noted above, Howard’s only

allegation is that Judge Hogan did not set a bond in his case. Clearly, the decision as to whether a

bond should be set, and in what amount, is a judicial act. Furthermore, there is no indication that

Judge Hogan’s decision not to set a bond was taken in the complete absence of jurisdiction. As

such, judicial immunity bars Howard’s action against Judge Hogan, even if her decision was

erroneous or in excess of her authority. Therefore, Howard’s claim against Judge Hogan must be

dismissed.

   B. Claim Against the Missouri State Public Defender’s Office

       Howard alleges that the Missouri State Public Defender’s Office violated his constitutional

rights by providing him with inadequate representation in his criminal case. This claim is barred

by the doctrine of sovereign immunity. “Sovereign immunity is the privilege of the sovereign not

to be sued without its consent.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253

(2011). The Eleventh Amendment has been held to confer immunity on an un-consenting state

from lawsuits brought in federal court by a state’s own citizens or the citizens of another state.

Edelman v. Jordan, 415 U.S. 651, 662-63 (1974). See also Webb v. City of Maplewood, 889 F.3d

483, 485 (8th Cir. 2018) (“The Eleventh Amendment protects States and their arms and

instrumentalities from suit in federal court”); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442,

446 (8th Cir. 1995) (“The Eleventh Amendment bars private parties from suing a state in federal

court”).

       Missouri’s public defender system was created by legislative enactment and “established

as an independent department of the judicial branch of state government.” See Mo. Rev. Stat.

§ 600.019.1. Because it is a part of the state government, a suit against the Missouri State Public

Defender’s Office is barred by Eleventh Amendment immunity, unless an exception to sovereign



                                                 7
  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 8 of 14 PageID #: 38




immunity exists. See Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995)

(“Generally, in the absence of consent a suit in which the State or one of its agencies or departments

is named as the defendant is proscribed by the Eleventh Amendment”).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be considered to have waived its

immunity “only where stated by the most express language or by such overwhelming implications

from the text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of

Highways & Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is present in this case.

       First, the United States Supreme Court has determined that 42 U.S.C. § 1983 does not

revoke the states’ Eleventh Amendment immunity from suit in federal court. See Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989) (“We cannot conclude that § 1983 was intended to

disregard the well-established immunity of a State from being sued without its consent”); Quern

v. Jordan, 440 U.S. 332, 341 (1979) (“[W]e simply are unwilling to believe…that Congress

intended by the general language of § 1983 to override the traditional sovereign immunity of the

States”). As such, this exception is not applicable.

       Second, the State of Missouri has not waived its immunity in this type of civil action. See

Mo. Rev. Stat. § 537.600 (asserting that sovereign immunity is in effect, and providing

exceptions). Therefore, this exception also does not apply. Because the Missouri State Public

Defender’s Office is immune from suit, Howard’s claim against it must be dismissed.




                                                  8
  Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 9 of 14 PageID #: 39




       Furthermore, even if sovereign immunity did not apply, Howard has failed to assert all the

elements of a 42 U.S.C. § 1983 claim against it. “The essential elements of a § 1983 claim are (1)

that the defendant(s) acted under color of state law, and (2) that the alleged wrongful conduct

deprived the plaintiff of a constitutionally protected federal right.” Green v. Byrd, 2020 WL

5050364, at *2 (8th Cir. 2020). An attorney, however, whether appointed or retained, does not act

under color of state law, and is not subject to suit under § 1983. See Myers v. Vogal, 960 F.2d 750,

750 (8th Cir. 1992) (stating that attorneys who represented plaintiff, “whether appointed or

retained, did not act under color of state law and, thus, are not subject to suit under section 1983”);

Rogers v. Bruntrager, 841 F.2d 853, 856 (8th Cir. 1988) (“Public defenders do not act under color

of state law for purposes of 42 U.S.C. § 1983 when performing the traditional functions of defense

counsel”); Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (stating that “a public defender does not

act under color of state law when performing a lawyer’s traditional functions as counsel to a

defendant in a criminal proceeding”).

       Here, Howard has sued the Missouri State Public Defender’s Office because of the

allegedly inadequate representation of the public defenders assigned to his criminal case. As noted

above, “a public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding.” Howard’s claim against

the Missouri State Public Defender’s Office arises out of the representation of his public defenders

in state court. Because he has failed to demonstrate that his attorneys or the Missouri State Public

Defender’s Office acted under color of law, his claim against the Public Defender’s Office must

be dismissed.




                                                  9
 Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 10 of 14 PageID #: 40




    C. Claims Against Lieutenant Fawkes and Lieutenant Turner

        Howard has sued Lieutenant Fawkes and Lieutenant Turner in their official capacities only.

In an official capacity claim against an individual, the claim is actually “against the governmental

entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a “suit against a

public employee in his or her official capacity is merely a suit against the public employer.”

Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also Brewington v.

Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit against sheriff and

his deputy “must be treated as a suit against the County”); Kelly v. City of Omaha, Neb., 813 F.3d

1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public employees in their official,

rather than individual, capacities sues only the public employer”); Elder-Keep v. Aksamit, 460 F.3d

979, 986 (8th Cir. 2006) (stating that a “suit against a public official in his official capacity is

actually a suit against the entity for which the official is an agent”).

        In this case, both Lieutenant Fawkes and Lieutenant Turner are alleged to be employed by

the City of St. Louis. As such, the official capacity claims against them are actually claims against

the City of St. Louis itself. To prevail on this claim, Howard must establish the City of St. Louis’s

liability for the alleged conduct. See Kelly, 813 F.3d at 1075. Howard, though, has failed to do this.

See Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018) (stating that 42 U.S.C. § 1983 liability

may attach to a municipality if the constitutional violation “resulted from (1) an official municipal

policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or supervise”).

Therefore, the claims against Lieutenant Fawkes and Lieutenant Turner are subject to dismissal.

Because Howard is proceeding as a self-represented litigant, however, he will be allowed to file

an amended complaint with regard to the claims against Lieutenant Fawkes and Lieutenant Turner.




                                                  10
 Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 11 of 14 PageID #: 41




   D. Amendment Instructions

       Howard should type or neatly print his amended complaint on the Court’s civil rights form,

which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). The Court notes

that plaintiff’s handwriting is very difficult to decipher. Thus, if the amended complaint is

handwritten, the writing must be legible.

       In the “Statement of Claim” section, Howard should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). He should put each claim into

a numbered paragraph, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b).

       The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, Howard should only include claims that are related to each other.

See Fed. R. Civ. P. 20(a)(2). Alternatively, Howard may choose a single defendant and set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

       In structuring his amended complaint, Howard should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, he should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If he is

suing more than one defendant, he should follow the same procedure for each defendant.

       Howard must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

       If Howard is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.



                                                 11
 Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 12 of 14 PageID #: 42




Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation

of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017). Howard must allege sufficient facts to put the defendant or defendants on notice as to what

he or she is accused of doing. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848

(8th Cir. 2014) (stating that the essential function of a complaint “is to give the opposing party fair

notice of the nature and basis or grounds for a claim”).

       Howard is warned that the filing of an amended complaint completely replaces the original

complaint. This means that claims that are not re-alleged in the amended complaint will be deemed

abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir.

2005) (“It is well-established that an amended complaint supercedes an original complaint and

renders the original complaint without legal effect”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C.

§ 1915. Howard’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If Howard fails to file an amended complaint on a Court-provided

form within thirty days in accordance with the instructions set forth herein, the Court will dismiss

this action without prejudice and without further notice to plaintiff.

   E. Motion to Appoint Counsel

       Howard has filed a motion to appoint counsel. (Docket No. 2). In civil cases, a pro se

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013). See also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)

(stating that “[a] pro se litigant has no statutory or constitutional right to have counsel appointed



                                                  12
 Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 13 of 14 PageID #: 43




in a civil case”). Rather, a district court may appoint counsel in a civil case if the court is

“convinced that an indigent plaintiff has stated a non-frivolous claim…and where the nature of the

litigation is such that plaintiff as well as the court will benefit from the assistance of counsel.”

Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint

counsel for an indigent litigant, a court considers relevant factors such as the complexity of the

case, the ability of the pro se litigant to investigate the facts, the existence of conflicting testimony,

and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437

F.3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, I find that the appointment of counsel is not warranted at this

time. Howard has demonstrated, at this point, that he can adequately present his claims to the

Court. Additionally, neither the factual nor the legal issues in this case appear to be complex. I will

entertain future motions for appointment of counsel as the case progresses.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 3) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff must pay an initial partial filing fee of $1.00

within thirty (30) days of the date of this order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

        IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel (Docket

No. 2) is DENIED at this time.




                                                   13
 Case: 4:20-cv-00734-RWS Doc. #: 6 Filed: 02/23/21 Page: 14 of 14 PageID #: 44




       IT IS FURTHER ORDERED that Plaintiff’s claims against Judge Hogan and the

Missouri State Public Defender’s Office are DISMISSED without prejudice. See 28 U.S.C.

§ 1915(e)(2)(B). A separate order of partial dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to Plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that Plaintiff shall have thirty (30) days from the date of

this order in which to file an amended complaint with regard to defendants Javan Fawkes and

Aisha Turner, in accordance with the instructions set forth in this order.

       IT IS FURTHER ORDERED that if Plaintiff fails to file an amended complaint with

regard to defendants Javan Fawkes and Aisha Turner within thirty (30) days of the date of this

order, this action will be dismissed without prejudice and without further notice to Plaintiff.

       IT IS FURTHER ORDERED that an appeal from this partial dismissal would not be

taken in good faith.

       IT IS FURTHER ORDERED that upon receipt of Plaintiff’s amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.




                                                ________________________________________
                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE

Dated this 23rd day of February, 2021.




                                                 14
